(For digest, see Reade v. City of Durham, ante, 668.)
This was a controversy submitted without action, under the provisions of the statute, to determine the validity of certain bonds to the amount of $5,000, issued for public road and street purposes, by the highway commission of Elkin Township, Surry County. The defendants contracted to purchase the bonds, but there being doubt as to their validity, the matter was submitted for the decision of the court upon facts agreed.
The courts held that the bonds were valid, and entered judgment   (686) accordingly. The act authorizing the issue of these bonds was passed 9 January, 1917. The single question stated for the opinion and judgment of the court is whether the recent amendments to the Constitution took effect on 7 November, 1916, or 10 January, 1917, it being the same question decided, in Reade v. City of Durham, ante, 668, which shows that the decision of the court in this case was correct, and this being so, we must affirm the same.
Affirmed.
Cited: Reade v. Durham, 173 N.C. 673.